DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Request for Continued Examination and Amendment, filed on 05/20/22, have been entered.
According to the Amendment, claims 1-16 are pending.  Claims 1, 13, 15, and 16 have been amended.  

Response to Arguments
The Applicant's arguments with respect to the rejection of claims 1-16 under §112(b) for indefiniteness have been fully considered and are persuasive.  Therefore, the rejection is withdrawn.  However, a new ground of rejection is made in view of the claim amendments.  
Claim Rejections – 35 U.S.C. 112
Claims 1-16 are indefinite under §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  Correction is required.
Claims 1-12, 14, and 16 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is on a method of optimizing the location of containers within a vehicle and recites, in part, “automatically changing locations of containers within the vehicle … according to a status of each container.”  Presumably, the claimed method comprises more than just the one step of automatically changing locations; however, this is the one and only step recited in the claim.  
Although the claim further defines the step as comprising “automatically unloading full containers from the vehicle” and “automatically loading containers with empty boxes to the vehicle,” it is unclear how loading and unloading containers to and from the vehicle at different delivery points automatically changes the locations of containers in the vehicle.  Similarly, it is unclear how automatically changing locations of containers according to the status of each container furthers the ultimate goal of optimizing container location within the vehicle as recited in the claim preamble.  Moreover, there is no description of the structure or means for automatically changing container locations according to container status.  One can only assume as the claim is recited that the status of a container refers to the container being either full or empty.  Also, there is no mention of the means or step for determining the status of each container without which the method would be unable to change container locations automatically.  For at least the reasons above, the scope of the claimed subject matter renders claim 1 indefinite.  Correction is required.  Claims 2-12 and 14 are indefinite as they depend therefrom.
Secondly, claim 1 is further indefinite under §112(b) for failing to particularly point and distinctly claim the subject  matter regarded as the invention.  Claim 1 recites, in part, “automatically unloading full containers from the vehicle to a delivery point” and “automatically loading containers with empty boxes from the delivery point to the vehicle.”  However, it is unclear as stated whether the containers or the boxes are being loaded and unloaded from the vehicle at different delivery points.  On the one hand, the claim language suggests loading and unloading containers with boxes therein to and from the vehicle.  On the other hand, the claim language could also suggests loading boxes into, and unloading boxes from, containers which never actually leave the vehicle.  Thus, claim 1 is indefinite.
Thirdly, claim 1 is further indefinite under §112(b) for failing to particularly point and distinctly claim the subject matter regarded as the invention.  The term “fastest” in line 4 is a relative term which renders the claim indefinite. The term “fastest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Absent additional claim language it is unclear what means or structure is responsible for generating possible loading/unloading times, let alone determining the optimal arrangement of containers within the vehicle.
For the aforementioned reasons, claims 13 and 16 are indefinite under §112(b).

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112(b), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655